El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El artículo 553 del Código Penal como fué enmendado en el año 1914, en tanto es pertinente a cualquier cuestión que pueda estar envuelta en este caso ‘prescribe lo siguiente:
Los domingos durante todo el día; los días de fiesta legales desde las 12 m.; todos los sábados desde las 10 p. m.; todos los días laborables desde las 7 p. m. y los días 24 y 31 de diciembre y 5 de enero de cada año desde las 10 p. m., permanecerán cerrados al público y una hora después de cerrados suspenderán todo trabajo para los empleados, los establecimientos comerciales e industriales ***."
El apelante fué declarado culpable por violación de este artículo a virtud de denuncia formulada por la policía, en la cual se imputan los hechos en la forma siguiente:
*761“Que en abril 21 de 1916, hora 4 p. m., y en el barrio La Torre de Lares, del Distrito Judicial Municipal de Lares, que forma parte del Distrito Judicial de Aguadilla, P. R., el acusado Manuel Rodrí-guez, maliciosa, voluntaria e ilegalmente, sabiendo que el Yiernes Santo es día de fiesta legal tenía abierto al público su establecimiento pulpería a las cuatro de la tarde, en vez de estar cerrado según lo dispone la ley.”
Se alega que la corte cometió error al desestimar la excep-ción previa presentada por el acusado fundada en que la de-nuncia no determina claramente que en realidad el acusado estaba vendiendo al público en la fecha alegada; pero aun-que una acusación redactada por un Fiscal podría ser ana-lizada más rigurosamente, creemos que en el presente caso los hechos alegados suministran información suficiente del delito imputado.
También se alega que la corte cometió error al declarar sin lugar la solicitad de absolución perentoria (non suit) hecha por el acusado, puesto que el único testigo que declaró contra el acusado fue el policía que hizo la denuncia; pero con excepción del párrafo 5 del artículo 102 de la Ley de Evi-dencia, el apelante no cita ninguna autoridad en apoyo de su alegación y no conocemos ninguna regla de ley que re-quiera más de un testigo en casos como éste.
Insiste asimismo el apelante en que la corte incurrió en error al ádmitir como cierta la declaración del policía ante la negativa terminante hecha por el acusado al declarar, que era el único testigo a su favor; pero no vemos que exista un error tan manifiesto en cuanto al particular que exija la revocación de la sentencia.
Puede ser que la corte técnicamente cometió error, como alega el apelante, en la interpretación que dió a las palabras ^‘cerrados al público,” pero el policía declara que la tienda -estaba abierta y que el acusado vendía a los que pasaban, habiendo declarado probado expresamente el juez sentencia-dor que esto ocurrió así. El error, por tanto, si alguno se cometió, no era perjudicial.
*762La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.